Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-16-00244-CV

                                     SIG GROUP ENT. LLC,
                                           Appellant

                                                 v.

                                           MWJI, LLC,
                                            Appellee

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015-CI-21171
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 28, 2016

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           The parties have filed a joint motion to dismiss this appeal. We grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).


                                                  PER CURIAM